PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/935,741
Filing Date: 22 Jul 2020




__________________
Mr. Jared Howenstine
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 01/13/2022.

Every ground of rejection set forth in the Office action dated 06/14/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
 Claims 1-6, 8, 10-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 6470974) in view of Runia (US 20120018219).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 6470974) in view of Runia (US 20120018219) as applied to claims 1 and 13 above, and further in view of Baron et al. (US 20050269082).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 6470974) in view of Runia (US 20120018219) as applied to claim 8 above, and further in view of Sheppard et al. (US 20120080235).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 6470974) in view of Runia (US 20120018219) as applied to claim 19 above, and further in view of Williams (US 20130140088).

Claims 1-5 and 7-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10746009.

WITHDRAWN REJECTIONS

The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  

 The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph. 

(2) Response to Argument

Appellant states that Runia fails to teach the limitation “a depth control output calculated based on a depth-based system equation every time at least one of a predetermined drilled distance and a predetermined drilled distance interval is achieved”. Appellant further states that no equation is employed in the teachings of Runia. The Examiner respectfully disagrees. It is important to note that, in the independent claims, even though the Appellant is claiming “a depth-based system equation”, no formula is provided in the claims, therefore any relationship between an input and an output can be used as equation under the broadest reasonable interpretation (BRI). In Ruina reference, the Examiner cites both the abstract and paragraph [0016]. In the abstract, even though the word “equation” is not used, Ruina discloses “to determine the borehole depth from at least one length increment and the number of times the selected signal is received, and to use the borehole depth as input parameter for controlling the borehole trajectory in correspondence with a desired borehole trajectory.” [emphasis added]. The highlighted portion above represents a depth-based system equation even though Ruina does not use the word “equation”. In fact, as shown above, Ruina determines the borehole depth using one length increment and the number of times the selected signal is received, this relationship can be summarize using the equation below: 
Borehole depth = F(l ; N) where l is one length increment and N is the number of times  the selected signal is received; F is a function that uses l and N to obtain the borehole depth. As a result, it is clear from Ruina reference that, a depth-based system equation is used (Also see Ruina [0042] for equation). Furthermore, Ruina teaches that “While drilling, for each length increment that the drill string is lowered into the borehole, transmitting the selected signal to the control system; inducing the control system to determine the borehole depth from said length increment and the number of times the selected signal is received”. It is clear from the quote above that Ruina performs a depth-based computation every time a specific length increment is achieved, in other word, Ruina teaches that the depth-based control output is calculated based on a depth-based system equation every time at least one of a predetermined drilled distance and a predetermined drilled distance interval is achieved as claimed by the Appellant. 

Appellant states that both Moore and Ruina are directed to calculating depth after the downhole tool drills a depth. Appellant further states that in contrast the claimed invention is directed toward a prediction of depth before the drilling is performed using a prior drilling section. The Examiner respectfully disagrees. In fact, in the claims, there are no indication that the computation is done before the drilling is performed. In fact, the independent claims recite that “the depth-based control output is calculated based on a depth-based system equation every time at least one of a predetermined drilled distance and a predetermined drilled distance interval is achieved.” The Appellant claims performing a computation every time at least one a predetermined drilled distance and predetermined drilled distance interval is achieved. In the art, achieving a drilled distance or a drilled distance interval, equates to drilling a portion of the well. Therefore, the Appellant claims performing a computation every time the well is drilled by a predetermined amount. The term “predetermined distance” represents the length increment chosen ahead of time as discussed by Ruina in the abstract and paragraph [0041] and [0042]. 











For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANY E AKAKPO/Examiner, Art Unit 3672      
04/26/2022
                                                                                                                                                                                                  Conferees:

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
/Terry Lee Melius/
RQAS – OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.